Citation Nr: 1642457	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to an effective date prior to March 20, 2007, for the grant of service connection for prostate cancer.

3. Whether the reduction of the rating from 100 percent to 20 percent for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction (residuals), effective August 1, 2009, was proper.

4. Entitlement to an increased rating, to include entitlement to extraschedular ratings, for prostate cancer residuals, currently rated 20 percent from August 1, 2009 through January 11, 2010, and 40 percent from January 12, 2010,.

5. Entitlement to a rating in excess of 60 percent for bronchial asthma.

6. Entitlement to special monthly compensation (SMC) based on housebound status from August 1, 2009.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

In a May 2007 rating decision, the St. Louis, Missouri RO granted service connection for prostate cancer and assigned a 100 percent rating, effective March 20, 2007.  The Veteran appealed the assigned effective date.  In August 2008, the Board affirmed the effective date assigned by the RO.  The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a Joint Motion for Partial Remand of the case to the Board.  In January 2011, the Board remanded the issue back to the RO for development.

In a May 2009 rating decision, the St. Louis RO reduced the Veteran's disability rating for prostate cancer from 100 percent to 20 percent, effective August 1, 2009, and discontinued SMC based on housebound status, effective August 1, 2009.  The Veteran appealed.  In a January 2010 statement of the case, which was issued by the Lincoln, Nebraska RO, as the Veteran had started working at the St. Louis RO, the Nebraska RO assigned a 40 percent schedular rating for prostate cancer, effective January 12, 2010.  The Veteran continued his appeal.

In a February 2011 rating decision, the Lincoln RO denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and denied entitlement to a TDIU.  The Veteran appealed.

In March 2012, the Board issued a decision which, in pertinent part, remanded the issues of entitlement to SMC and TDIU.  The Board denied service connection for hypertension and denied entitlement to an effective date prior to March 20, 2007 for the grant of service connection for prostate cancer.  The Board also found that the reduction in the schedular rating for prostate cancer from 100 percent to 20 percent, effective August 1, 2009, was proper; denied entitlement to increased schedular ratings for prostate cancer; and found that referral for consideration of extraschedular ratings for prostate cancer was not warranted.  The Veteran appealed these claims to the Court.  

In a May 2014 Memorandum Decision, the Court set aside the Board's March 2012 denial of service connection for hypertension and denial of entitlement to an earlier effective date for prostate cancer.  The Court remanded these claims back to the Board for adjudication.

Regarding the claim for increased ratings for prostate cancer, it appears that the Court set aside the Board's entire ruling on schedular and extraschedular ratings for prostate cancer.  In his appellate brief, the Veteran argued only that the Board's analysis addressing referral for extraschedular consideration was insufficient.  He did not address the adequacy of the assigned schedular ratings and the Court listed the issue as "denied referral for extraschedular consideration for his ... prostate cancer."  The Veteran also did not argue that the procedure taken to reduce the rating for prostate cancer from 100 percent to 20 percent was improper.  However, the Court found that "[i]n light of the need to remand the claim for benefits for prostate cancer ...on a schedular basis, the matter of extraschedular consideration for [this] disabilit[y] is moot and otherwise best addressed below in the first instance."  Thus, while the Veteran did not address the assigned schedular ratings in his appeal and the Court did not otherwise address them in the Memorandum Decision, it appears that the Court vacated and remanded the issues of entitlement to increased ratings on a schedular and extraschedular basis for prostate cancer.  As such, the Board finds it must address entitlement to schedular ratings, to include whether the reduction from 100 percent to 20 percent for prostate cancer was proper, and whether referral for extraschedular consideration is warranted. 

In May 2015, the Board, in pertinent part, remanded the claims for service connection for hypertension; entitlement to an effective date prior to March 20, 2007 for the grant of service connection for prostate cancer; entitlement to SMC based on housebound status from August 1, 2009; and entitlement to a TDIU.  The Board did not list the issue of entitlement to increased ratings for prostate cancer on the title page or address the matter in that order.  However, the Veteran's representative provided argument on this issue in January 2015 and there has been no argument that the Veteran has been prejudiced by the Board's oversight.  As such, the Board will address the matter herein.

Finally, while the foregoing claims were in appellate status with the Board and/or the Court, the Veteran perfected an appeal of a November 2013 rating decision from the Lincoln RO, wherein the RO denied entitlement to a rating in excess of 60 percent for service-connected bronchial asthma.  The Veteran perfected his appeal.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension; to SMC based on housebound status from August 1, 2009; and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prostate cancer did not manifest prior to March 20, 2007, the date of a VA pathology report that provided a diagnosis of adenocarcinoma of the prostate.

2. At the time of the reduction in August 2009, the 100 percent initial evaluation for the Veteran's prostate cancer and residuals had been in effect less than five years.

3. At the time of the reduction, the Veteran's prostate cancer and residuals did not manifest local recurrence or metastasis.

4. Prior to January 12, 2010, the Veteran's prostate cancer and residuals did not result in a daytime voiding interval less than one hour, or awakening to void five or more times per night, or leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day.

5. Since January 12, 2010, the Veteran has not required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

6. The Veteran's FEV-1 results have been greater than 40 percent predicted; his FEV-1/FVC has been greater than 40 percent; and he has not had more than one attack per week with episodes of respiratory failure nor required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications





CONCLUSIONS OF LAW

1. The criteria for an effective date prior to March 20, 2007, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2. The reduction of a 100 percent rating for prostate cancer and residuals, effective August 1, 2009, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3. The criteria for an evaluation for prostate cancer and residuals in excess of 20 percent from August 1, 2009 through January 11, 2010, and in excess of 40 percent, from January 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

6. The criteria for a rating in excess of 60 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.96, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims adjudicated on the merits herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's earlier effective date issue arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3) (2015).

Regarding the rating reduction, there are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  In this case, VA sent the Veteran a notice letter in June 2008 that informed him of the proposal to reduce the rating assigned for his service-connected prostate cancer and residuals, from 100 percent to 20 percent.  VA attached a copy of the May 2008 rating decision that made the proposal.  Significantly, the Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The Veteran submitted a notice of disagreement in July 2008.  The May 2009 rating decision on appeal reduced the evaluation for his prostate cancer and residuals from 100 percent to 20 percent. 

The RO's March 2013 letter satisfied the duty to notify provisions relating to the Veteran's appeal for an increased rating for asthma.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

The duty to assist has also been satisfied in this case.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, records from the Social Security Administration, and identified private treatment records.  The Veteran submitted private treatment records, copies of VA treatment records, and personal statements.  The Veteran had a hearing in March 2008, at which time he discussed his claim for an earlier effective date for prostate cancer.  He did not request a hearing before the Board to present evidence on his claim for an increased rating for asthma, which was filed in February 2013.  

A VA medical opinion with respect to the Veteran's earlier effective date claim was obtained in September 2011.  38 C.F.R. § 3.159 (c)(4).  The Board finds that the VA medical opinion is more than adequate, as it is predicated on a reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the Veteran and private treatment records dated prior to March 2007.  Rationales were provided for the opinions offered.  Additional addendum opinions were obtained in August 2015.  One opinion was provided by the September 2011 examiner while the other was provided by a retired oncologist.  Both addendum opinions were proffered after the examiners reviewed the claims file, including past examination reports.  The opinions are supported by rationale.  As such, the addendum opinions are adequate for rating purposes.

The Board acknowledges that in its May 2015 remand order, the Board ordered that an additional addendum opinion be obtained to address whether the Veteran's prostate cancer could have manifested prior to March 20, 2007.  The Board acknowledges that the two addendum opinions obtained in August 2015 are not in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, this is not prejudicial to the Veteran's claim because in the remand order, the Board included specific instructions, which upon further review, were incorrect.  At that time, the Board ordered the examiner to "note that the Veteran has no other diagnosed possible disease for which the presence of elevated prostate-specific antigen (PSA) levels can be an indicator except for prostate cancer, and opine whether it is at least likely as not (50 percent or greater probability) that the presence of elevanted (sic) PSA levels were an initial manifestation of the Veteran's prostate cancer."  The Board further instructed the examiner as follows: "In determining the 50/50 probability, the examiner must address the fact that although the September 2011 VA examiner noted that PSA testing can be an indicator of many illnesses, including prostatic hypertrophy, prostatitis, prostate carcinoma, the Veteran had none of the possible diseases except prostate cancer."  Upon further review of the medical evidence, the Board finds that these instructions were incorrect.  Medical records specifically show the Veteran had at least two other diagnosed disorders prior to March 2007 that, per the September 2011 VA examiner, could have caused elevated PSA levels.  Moreover, with this finding, the Board finds that the remand for an addendum opinion was not necessary.  

Regarding whether the May 2015 remand for a VA opinion was necessary, the question arose before the Court as to whether the Veteran had disorders other than prostate cancer that could have caused elevated PSA levels prior to March 2007.  The Veteran asserted that he did not.  The Court indicated that while the September 2011 examiner specifically stated that PSA elevations are found in multiple medical conditions, the examiner did not point out whether the Veteran had any condition other than prostate cancer.  Further, the Court found the Board did not address whether the Veteran had diagnoses other than prostate cancer that could have caused elevated PSA levels.  The Court stated that if the Veteran did not have diagnoses other than prostate cancer that could have caused elevated PSA levels, then it might be possible to determine within a 50/50 probability whether the elevated PSA levels indicated prostate cancer prior to the biopsy in March 2007.  The Court made no finding on the existence of other diagnoses or the onset of prostate cancer.  Based on the Court's analysis, the only piece missing was the actual finding of whether or not the Veteran had diagnoses other than prostate cancer that could have caused elevated PSA levels prior to March 2007.  Here, the Board would not have been in violation of Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) to have pointed out that the Veteran had diagnoses of prostatic hypertrophy and prostatitis prior to March 2007, conditions identified by the September 2011 examiner as causing elevated PSA levels, because the finding is not one medical in nature.  Consequently, an addendum opinion was not necessary in this instance.

Regardless, the Board observes that the August 2015 addendum opinion from the September 2011 examiner specifically points out that the Veteran had diagnoses prior to March 2007 that caused elevated PSA levels.  The other August 2015 addendum opinion provided by a retired oncologist concurred with the findings from the September 2011 examiner.  Consequently, the Board finds no prejudicial error and accordingly, finds a remand is not warranted due to lack of substantial compliance with the May 2015 remand instructions on this issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding this matter has been met and that there have been no Stegall violations.  11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c)(4).

For his asthma claim, the Veteran was afforded VA medical examinations in May 2013 and October 2015.  Both examiners reviewed the claims file, examined the Veteran, and provided detailed examination reports documenting the Veteran's symptoms.  Therefore, both examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date

The Veteran asserts that an effective date earlier than March 20, 2007, is warranted for the grant of service connection for prostate cancer.  He contends in essence through his attorney that earlier elevated prostate-specific antigen PSA levels were a manifestation of prostate cancer.

The effective date for the grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 20, 2007, for the grant of service connection for prostate cancer.  The evidence of record shows prostate cancer did not manifest before March 2007.  Medical records indicate that a biopsy was performed on March 16, 2007.  The pathology report, dated March 20, 2007, shows the first diagnosis of prostate cancer.

A review of the record shows that the Veteran's claim for service connection for "prostate" was received in May 2004.  Non-VA treatment records dated from 2000 to 2004 show enlarged prostate, benign prostate hypertrophy, occlusive prostate hyperplasia, probable chronic prostatitis, and elevated PSA.  A November 2002 biopsy of the prostate was negative.

A VA pathology report and private treatment records (including laboratory test reports) show the Veteran had elevated PSA levels that ranged between 5.7 to 7.6 ng/mL on several occasions between 2002 and 2004. 

The Veteran had a VA examination in November 2010.  In September 2011, the examiner, Dr. P.P., provided an opinion addressing the manifestation of prostate cancer.  After review of the November 2010 examination report, his notes, and the Veteran's claims file, Dr. P.P. indicated that the diagnosis of adenocarcinoma of the prostate could be verified in March 2007, at which time a biopsy was performed.  He stated that a diagnosis of carcinoma required tissue diagnosis.  He noted that the Veteran had a prior tissue biopsy in November 2002; however, the tissue was benign. 

Regarding the clinical significance of elevated PSA levels between 2002 and 2004, the examiner stated that it was well documented that the Veteran had multiple PSA tests during this period.  His PSA levels were being tracked and remained consistently elevated during that time frame.  Dr. P.P. stated that PSA levels are, by themselves, assays of a biochemical marker produced by all prostatic tissue.  PSA levels are not a diagnostic tool; they are tumor markers useful for following trending and disease activity once treatment for prostate carcinoma has been initiated.  The examiner noted that PSA elevations are found in multiple medical conditions, including, most commonly, prostatic hypertrophy, prostatitis, prostate carcinoma, and following urologic procedures.  Further, PSA variations differ from laboratory to laboratory, and PSA levels vary among age groups.  The examiner stated that as a result, PSA elevations are not utilized for diagnostic purposes and the clinical significance of their elevation during this time frame for the Veteran could best be described as an overproduction of the antigen by a prostatic cellular process.  The examiner stated that it was impossible to say if there existed a cancerous condition during the 2002-2004 time frame.  He reiterated that the Veteran's prostate cancer diagnosis was not confirmed until the tissue diagnosis was evident.

Dr. P.P. provided an addendum opinion in August 2015.  He indicated that the substance of his September 2011 opinion had not changed with regard to additional prostatic conditions in question and mentioned in the opinion.  He also indicated that the Veteran's medical records show he had diagnoses of prostatic hypertrophy in November 2002 and benign prostatic hypertrophy with chronic prostatitis in June 2004.  He stated that both conditions can affect PSA levels with elevations.

Another addendum opinion was obtained in August 2015 from a different examiner, Dr. T.H., a retired oncologist.  Dr. T.H. reviewed the claims file and the previous VA examination, opinion, and addendum opinion.  The examiner clearly stated that a biopsy is always required before making a firm diagnosis of prostate cancer.  Diagnosis of cancer is not made based on an indicator.  He stated that the wait and see policy in the early 2000s was the proper procedure and noted that the biopsy from 2007 showed prostate cancer in the early stage.  He also concurred with the previous opinion indicating that PSA level can be elevated in some other situations.

The Board finds that Dr. P.P.'s September 2011 opinion and August 2015 addendum opinion constitute probative evidence that the Veteran's elevated PSA levels alone were not indicative of prostate cancer since elevated PSA levels can indicate other conditions.  The examiner clearly indicated that elevated PSA readings can be caused by diagnoses of prostatic hypertrophy, prostatitis, prostate carcinoma, and following urologic procedures.  In his August 2015 addendum opinion, Dr. P.P. stated that the Veteran had diagnoses of prostatic hypertrophy and prostatitis prior to his diagnosis of prostate cancer.  Moreover, in August 2015 both Dr. P.P. and Dr. T.H. agreed that prostatic hypertrophy and prostatitis can cause elevated PSA and that elevated PSA is not determinative of a diagnosis of prostate cancer.  Both examiners opined that prostate cancer is identified with tissue diagnosis via biopsy.  The examiners explained their medical opinions with references to specific findings from the Veteran's medical records and their own medical expertise in the development and treatment of prostate cancer.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the September 2011 VA medical opinion and August 2015 addendum opinions.  In fact, the record is negative for any competent medical evidence that the Veteran's prostate cancer was demonstrated earlier than March 20, 2007. 

The Board is aware of the Veteran's contentions that his elevated PSA levels prior to March 20, 2007 were symptoms of prostate cancer.  However, his statements do not constitute medical evidence in support of his claim.  The diagnois of prostate cancer is a complex medical issue, and the Veteran has not been shown to have the requisite medical knowledge so as to be competent to provide a medical diagnosis or an opinion requiring medical knowledge or a clinical examination by a medical professional.  See Bostain, supra, citing Espiritu, supra. See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his prostate cancer was manifest prior to March 20, 2007.

Regarding the Veteran's argument to the Court and Board that he did not have any disabilities other than prostate cancer that could have affected his PSA levels prior to his diagnosis of prostate cancer, a review of the medical evidence clearly shows he had elevated PSA levels with diagnoses of prostatic hypertrophy and prostatitis prior to his diagnosis of prostate cancer.  Prostatic hypertrophy and prostatitis are two diagnoses specifically identified in the September 2011 opinion report as causing elevated PSA levels.  Thus, the Veteran clearly had diagnoses of disabilities identified as affecting PSA levels prior to his March 2007 biopsy and diagnosis of prostate cancer.  His argument is without merit.

In this case, the VA examiners clearly stated in September 2011 and August 2015 that prostate cancer is not diagnosed until confirmed by biopsy.  The medical evidence clearly shows the Veteran had diagnoses of prostatic hypertrophy and prostatitis prior to March 2007, diseases that can affect PSA levels.  Prostate cancer was not diagnosed until March 2007.  There is no competent and credible lay or medical evidence suggesting a positive diagnosis of prostate cancer prior to March 2007.  Consequently, the Board finds the preponderance of the evidence is against entitlement to an effective date prior to March 20, 2007 for the grant of service connection for prostate cancer.  The benefit of the doubt doctrine is not for application and the appeal is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

III. Reduction, Prostate

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2015).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  The Court has consistently held that when an RO reduces a disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating for prostate cancer and residuals rather than whether the Veteran is entitled to "reinstatement" of the 100 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344 (a), that the rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The Veteran's 100 percent evaluation for prostate cancer and residuals was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's prostate cancer and residuals from 100 percent, effective August 1, 2009, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.

In this case, a May 2007 rating decision granted service connection for prostate cancer, evaluated as 100 percent disabling, effective March 20, 2007.  The 100 percent evaluation was reduced, by a rating decision in May 2009, effective August 1, 2009.  Hence, the 100 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the June 2008 letter and rating decision, and he was offered the opportunity to identify and/or submit evidence.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105 (e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

An April 2008 VA examination found no evidence of local reoccurrence or metastasis.  In light of the April 2008 VA examination, the Board finds that the preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction was warranted.  See Brown, Kitchens, supra. 

In sum, the Board concludes that the reduction of the Veteran's evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction from 100 percent, effective August 1, 2009, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

IV. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Prostate Cancer Residuals

The Veteran seeks a rating in excess of 20 percent from August 1, 2009 and in excess of 40 percent from January 12, 2010, to include entitlement to extraschedular ratings, for prostate cancer residuals.  As noted above, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, there is no evidence or allegation of a recurrence of active prostate cancer.  The medical evidence and the Veteran's own contentions show that the predominant residual of his prostate cancer is voiding dysfunction.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the maximum schedular rating assignable for a voiding dysfunction.  38 C.F.R. § 4.115a. 

Urinary frequency involves ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

Based on a thorough review of the record, the Board finds the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent from August 1, 2009 to January 11, 2010, and in excess of 40 percent, from January 12, 2010. 

The April 2008 VA examination report provides that the Veteran voided about 10 times a day, and woke up to void 4 times a night.  The Veteran stated that he would become incontinent, leaking a few drops of urine with coughing, sneezing, lifting, and laughing.  He did not use any pads.  The examiner stated that the condition affected the Veteran's activities of daily living and employment; however, the examiner did not state how these activities would be affected.

The January 2010 VA examination report provides that the Veteran did not use diapers or pads.  He voided every 15 minutes in the daytime, and 4 to 5 times a night.  He stated that he could not take long trips and must be near a restroom wherever he goes.  He has had to occasionally urinate outside and has had urinary leakage because he could not get to a restroom in time.  He indicated that this would impact his ability to work a desk job because he would have to take frequent bathroom breaks.  Physical activities requiring heavy lifting would be precluded because straining and heavy lifting caused occasional urinary incontinence.  However, the examiner stated that the condition would have no impact on his ability to perform legally recognized forms of sedentary or physical employment. 

The November 2010 VA examination report shows the Veteran voided every 2 hours and had nocturia 4 times.  He used two pads a day on average.  He reported occasional leakage associated with coughing and straining and indicated that urinary frequency and nocturia had increased over the past year.

The Board has also reviewed the evidence received since the March 2012 Board decision; however, the evidence does not include medical or lay evidence indicating that ratings in excess of those currently assigned are warranted.

In summary, the Board has reviewed all of the evidence; however, it fails to show that the Veteran's disability warrants increased evaluations for the period from August 1, 2009 to January 11, 2010, or the period from January 12, 2010, under the criteria for urinary leakage or urinary frequency.  Specifically, the evidence of record does not show that prior to January 12, 2010, the Veteran's prostate cancer and residuals resulted in a daytime voiding interval less than one hour or awakening to void five or more times per night, or leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day.  It also does not show that since January 12, 2010, the Veteran has required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

Further, the Veteran's own contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  However, the Veteran's general assertions do not show that his disability satisfies the relevant criteria for an increased evaluation for either time period. 

The Board has also considered whether referral for extraschedular consideration is warranted.  In exceptional cases an extraschedular rating may be provided where the rating criteria are inadequate for rating a disability.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  Id. 

Here, the service-connected residuals of prostate cancer manifest in urinary incontinence and increased urination frequency requiring the wearing of absorbent materials.  The Board finds that the rating criteria specifically contemplate the impairment caused by the Veteran's disability.  38 C.F.R. § 4.130.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals of urinary incontinence and urinary frequency with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration is not warranted.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation for prostate cancer and residuals in excess of 20 percent from August 1, 2009 to January 11, 2010, or in excess of 40 percent from January 12, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

B. Asthma

In this case, the Veteran seeks a rating in excess of 60 percent for his service-connected bronchial asthma, also claimed as chronic obstructive pulmonary disease (COPD), rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Diagnostic Code 6602 provides for a 60 percent evaluation for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is warranted with FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96.

In this case, the evidence does not show that the Veteran's symptoms are of the severity to warrant a 100 percent rating.  The Veteran had a VA examination in May 2013.  The examiner indicated that the Veteran used inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily.  The Veteran reported having asthma attacks once per week.  It is unclear whether he required treatment for exacerbations monthly or less than monthly.  He had no episodes of respiratory failure in the past 12 months.  He had a productive cough.  Pulmonary Function Testing (PFT) showed FEV-1 was 46 percent predicted and FEV-1/FVC was 58 percent predicted.  Results were recorded post-bronchodilator.  The examiner stated that the Veteran's respiratory condition does not impact his ability to work.

The Veteran had another VA examination in October 2015.  The diagnoses included asthma and COPD.  The Veteran reported that he quit smoking but still had shortness of breath when climbing stairs and walking fast.  His condition required the daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner stated that the Veteran's COPD was the predominant condition responsible for the need for inhaled medications.  The Veteran denied having asthma attacks with episodes of respiratory failure in the past 12 months.  He also denied having had physician visits for required care of exacerbations.  PFT showed FEV-1 was 49.7 percent predicted and FEV-1/FVC was 54 percent predicted.  Results were recorded post-bronchodilator.  

Upon review of the medical evidence, it does not show that the Veteran's respiratory disability results in a post-bronchodilator FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent.  Further, he has not stated and the medical evidence does not show that he has had more than one asthma or respiratory attack per week with episodes of respiratory failure.  His condition does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.  Consequently, the Board finds that a rating in excess of 60 percent for bronchial asthma is not warranted.

The Board has considered whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111, aff'd, Thun v, 572 F.3d 1366.  Here, the Veteran's bronchial asthma has resulted in FEV-1 results that are greater than 40 percent predicted.  The Veteran's FEV-1/FVC has been greater than 40 percent.  He has not had more than one attack per week with episodes of respiratory failure or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Instead, the evidence of record more closely approximates the criteria for his current 60 percent rating.  There are no additional symptoms of his asthma disability on appeal that are not addressed by the rating schedule and there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration.  The Board finds that the rating criteria specifically contemplate the impairment caused by the Veteran's disability.  38 C.F.R. § 4.130.  The Board, therefore, has determined that referral of this case for extraschedular consideration is not warranted.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation for bronchial asthma in excess of 60 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to an effective date prior to March 20, 2007 for service connection for prostate cancer is denied.

The reduction of the rating from 100 percent to 20 percent for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, effective August 1, 2009, was proper.

Entitlement to a rating in excess of 20 percent from August 1, 2009 and in excess of 40 percent from January 12, 2010 for residuals of prostate cancer is denied.

Entitlement to a rating in excess of 60 percent for service-connected bronchial asthma is denied.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, type II.  The Board remanded this matter in May 2015 to obtain an etiology opinion addressing whether the Veteran's hypertension is directly related to service.  An opinion was obtained in August 2015, however, the opinion report is inadequate for adjudication purposes since the examiner provided a legal conclusion instead of a medical opinion supported by rationale.  The VA examiner is not an attorney and thus not qualified to provide legal conclusions.  The Board, therefore, must return this examination report as being inadequate for rating purposes since the opinion is not supported by adequate rationale.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

The Board finds that the issues of entitlement to SMC based on housebound status, and entitlement to a TDIU are inextricably intertwined with the service connection claim being remanded, as the outcome of the claim could impact entitlement to these benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records and/or identified private treatment records.

2. Ask the August 2015 VA examiner to provide an addendum opinion addressing the etiology of the Veteran's hypertension.  The electronic claims file must be made available to the examiner.  If the August 2015 examiner is not available, another qualified examiner must be asked to provide the requested opinion.

After a review of the claims file, the examiner must provide a medical opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, or is otherwise related to his military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A clear rationale for all medical opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should refrain from providing legal conclusions 

3. Then, the RO should ensure that the requested addendum opinion is supported by adequate medical rationale.

4. Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


